Howell, J.
This case presents a conflict of privileges for advances and supplies, made and furnished by two commercial firms, to produce the cotton sequestered herein.
Each party, the plaintiffs and intervenors, obtained judgment against defendants, planters, for the amount of their claims respectively, with privilege on the proceeds of the cotton, to bo paid pro rata. The intervenors appealed.
The correctness of their account, beginning on twenty-sixth January,. 1867, to the extent of over $6000, and the fact that the items thereof were furnished to defendants for making the crop of 1867, were admitted. The account filed by the plaintiffs runs from March 23, 1866 to January 9, 1867, and on the eighteenth of the latter month a settlement was made, and defendants gave their note for the amount due, including interest to its date, and payable first January, 1868. One of the defendants testifies that about the twentieth or twenty-second of December 1866, he came to the city to make arrangements for the year 1867. He informed the plaintiffs, their factors, that it was *381impossible to prepare the crop for market in time to settle with them before the close of the year 1866, and asked if they, plaintiffs, were able to continue their advances for the year 1867, who agreed to accept the business and make the required advances to the extent of not less than nine thousand dollars, but wished defendants to settle, and owe no one except them, the plaintiffs. He states further, that the intervenors made the advances because, about that time, Martin & Butts refused to make further advances, and those of Block Brothers were necessary to continue the plantation business of Lastrapes & Robertson, and raise the crop of 1867. Of the account of plaintiffs, only three items, to wit: invoice of plows, $219 78; corn, $136 05; and freight bill, $147 53, are shown to have been furnished for the crop of 1S67, and are therefore the only ones entitled to a privilege on that crop. After the date of each of these items, settlement was made for the year 1866, which includes them ; but we think they may, under the evidence, be detached and allowed a privilege.
It is therefore ordered that the judgment of the lower court be amended so as to limit the amount, for which plaintiffs are allowed a privilege on the proceeds of the cotton sequestered, to four hundred and ninety-three dollars and thirty-six cents, with five per cent, interest thereon from ninth January, 1867, and that, as thus amended, the judgment be affirmed. Plaintiffs to pay costs of appeal.